Citation Nr: 1443075	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified before the undersigned at a July 2011 hearing at the RO.  
A transcript of the hearing has been associated with the claims file.

In July 2012, the Board remanded the claim for additional development.  The development ordered on remanded was completed, such that the Board finds substantial compliance with its prior remand directives.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

In correspondence received from the Veteran in January 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to a compensable disability rating for right ear hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal of the issue of entitlement to a compensable disability rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received from the Veteran in January 2013, he indicated that he wanted to withdraw his appeal for the issue of entitlement to a compensable disability rating for right ear hearing loss.  Specifically, he stated, "Please cease any further action on my appeal.  I'm done with this process."  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter on appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a compensable disability rating for right ear hearing loss is dismissed without prejudice.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


